COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Allied Collision Center Inc. v. Ewemade Ozigbo

Appellate case number:     01-15-01015-CV

Trial court case number: 2014-37834

Trial court:               215th District Court of Harris County

        This is an appeal from a judgment signed September 1, 2015. Generally, an appeal may
be taken only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). A judgment is final for purposes of appeal if it disposes of all pending parties and claims
in the record, except as may be necessary to carry out the decree. Id. One reason why an order
may not constitute a final judgment for these purposes is if it fails to resolve a request for
attorney’s fees. E.g., Farm Bureau Cty. Mut. Ins. Co. v. Rogers, 455 S.W.3d 161, 162 (Tex.
2015) (per curiam).

        The judgment signed on September 1, 2015 awards “costs and attorney’s fees as allowed
by law” but does not award a specific dollar amount of costs or attorney’s fees. The trial court’s
order could be read as awarding zero attorney’s fees, but the parties apparently do not read it that
way. Appellant argues for a reversal of the fees award, implying that the order is not final as to
the issue of attorney’s fees. Appellee contends that she was awarded attorney’s fees, but the
amount has not yet been determined.

       It appears to this court that the judgment is neither final nor appealable, and therefore this
court has no jurisdiction to entertain this appeal.

        On December 23, 2016, we abated the case, affording the trial court an opportunity to
clarify and modify its order to make it final.

         On March 1, 2017, both parties filed status updates. Each party informed this court that
the trial court had not amended the judgment.

        Accordingly, unless appellant Allied Collision Center files a written response to this
notice, providing a detailed explanation, citing relevant portions of the record, statutes, rules, or
case law to show that this court has jurisdiction over this appeal, this appeal may be dismissed
for want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a), 43.2(f). This
appeal remains abated to permit the trial court to clarify its order. See Lehmann, 39 S.W.3d at
191. The order may be modified so as to be made final. See TEX. R. APP. P. 27.2. Any such
modified order and all proceedings related to it may be included in a supplemental record and
filed within 15 days. Id. Appellant’s response is due within 15 days from the date of this order
or this appeal will be dismissed for want of jurisdiction without further notice. See TEX. R.
APP. P. 42.3 (a), (c).

       It is so ORDERED.




Judge’s signature: /s/ Michael Massengale
                   Acting Individually



Date: March 7, 2017